Title: To James Madison from George W. Erving, 29 January 1811
From: Erving, George W.
To: Madison, James


Private
Dear SirBoston Jany 29. 1811
I was in hopes that I shoud have learnt in my communications with Senr Onis, on my passage thro’ Phila something of sufficient importance to have been communicated to you; but his conversation on every point of interest, was so extremely, & even more than usually Extravagant, that I coud not presume to trouble you by any mention of it, the less necessary since (as I presumed) the then actual state of affairs with regard to the Floridas, rendered whatever utility I had hoped to derive from him (in your view always questionable) of less importance: a friend there furnished me with a copy of his secret instructions to the captain of the schooner “Ramona”; (the vessel which was taken by the english) tho’ these do not contain any thing of political consequence, they are interesting as they shew his mode of operating, & therefore I take the liberty of inclosing them herewith: the loss of that vessel has not failed to irritate him; but the landing of Miranda, a proceeding so wholly unequivocal in its character, & so utterly without palliation, this has completed his disgust with his former friends, & he begins to express himself openly in this new sense.
As relates to the character of Mr Skipwith, & those late proceedings of his which have so surprized & disappointed his friends, I cannot refrain from taking the liberty of inclosing herewith, an extract of a letter from him to Col Skipwith which has fallen in my way; it seems to afford room to hope that he has been directed in his late extraordinary conduct, by causes which may be susceptible of an explanation, in some sort satisfactory.
I wrote to Mr Smith from Phila suggesting a wish that something may be added to my instructions as to the conclusion of my mission; stating that unless I shoud completely succeed in the object of it, it woud be impossible for me (according to the present form of the instructions) to quit Copenhagen without your express order, & adverting to the obvious objections to my being left on that footing: I hope Sir that he has submitted to you this matter, which I was the more encouraged to mention to him, knowing from himself that it had also occurred to you. Dear Sir with the most sincere Respect & attachment Your most obt & obliged Servt
George W Erving
PS.
Having accidentally heard at N. York that a person whom I have had an opportunity of becoming sufficiently acquainted with to know that he is unfit for, has hopes of obtaining the Consulate of Gibraltar, I think it a duty to mention with respect to the present occupant Mr Gavino, who personally & officially I am particularly well acquainted with, that I have not seen any thing exceptionable in his conduct, but on the contrary beleive him to be a very faithful & useful public officer.
